Citation Nr: 1226184	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-49 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.

2.  Entitlement to an increased rating for hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to an effective date earlier than March 29, 2007 for the grant of service connection for coronary artery disease.

4.  Entitlement to an extension of a temporary total rating based on the need for convalescence beyond May 27, 2007 following heart surgery in March 2007.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his December 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he did not want a Board hearing.  

Subsequent to receipt of the December 2009 Form 9, additional evidence was placed in the claims file.  A supplemental statement of the case was issued in March 2012.  In response, the Veteran submitted an additional VA Form 9 with a written statement in March 2012.  On that VA Form 9, he indicated that he wanted a Board hearing at a local VA office.  However, the April 2012 appeal certification worksheet indicates that a Board hearing was not requested, and the appeal was certified to the Board.

Careful review of the record reveals no correspondence from the Veteran withdrawing the Board hearing request clearly shown on the March 2012 VA Form 9.  As such, the appeal must be returned to the RO for scheduling of a travel board hearing.


Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a travel board hearing at the Cleveland RO before a Veterans Law Judge.  

After the appellant has been afforded an opportunity to appear at a hearing before a Veterans Law Judge, the RO need not take any further adjudicatory action, but should return the claims folder to the Board for further appellate review.   



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



